DETAILED ACTION
Response to Amendment
1.	This Action is in response to the applicant’s amendment filed on 11/25/2020.  Claims 1-8, 11, 13, 16-19 and 23-25 and 27-29 are still pending in the present application. 
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Kyle Zeller, Attorney of Record, on 1/11/2021.

3.	The application has been amended as follows:

IN THE CLAIMS
1 (Currently Amended) 
 
A method comprising:
storing first user information associated with a first user, the first user information comprising first contact information, a first location of a first user a required affinity included in the first affinity information and an additional required affinity that is not included in the first affinity information;
storing second user information associated with a second user, the second user information comprising second contact information, a second location of a second user device, a second proximity preference, second affinity information comprising the required affinity and a second affinity preference;
upon determining that the second user information satisfies the first proximity preference, based on the second location, transmitting a first proximity notification to a digital badge in communication with the first user device to thereby cause a proximity indicator associated with the digital badge to activate, wherein the determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location and the first proximity preference relates to a maximum distance within which the second user device must be located, and the maximum distance relates to a two or three-dimensional virtual environment;
upon determining that the second user information satisfies the first affinity preference, based on the second affinity information comprising the required affinity and the additional required affinity, transmitting a first affinity notification to the digital badge to thereby cause an affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and
based on having made a determination that the aggregate affinity score has been met or exceeded and that the second user information has satisfied the first proximity preference, transmitting, to the digital badge via the first user device 
4 (Cancelled)
5 (Cancelled)
11 (Cancelled)

19    (Currently Amended) 
A proximity affinity apparatus comprising:
a memory storing:
first user information associated with a first user, the first user information comprising a first location of the proximity affinity apparatus, a first proximity preference, first affinity information, and a first affinity preference, wherein the first affinity preference specifies a required affinity included in the first affinity information and an additional required affinity that is not included in the first affinity information; and
second user information associated with a second user, the second user information comprising second contact information, a second location of a second proximity affinity apparatus, a second proximity preference, second affinity information comprising the required affinity and a second affinity preference;
a proximity indicator associated with a digital badge;
an affinity indicator associated with the digital badge;
a display;
an actuator; and 
a processor adapted to:
receive or determine location information associated with a second user of the second proximity affinity apparatus;
upon determining that the location information satisfies the proximity preference, cause a proximity notification to be provided to the first user via the proximity indicator to thereby cause the proximity indicator associated with the digital badge to activate, wherein the determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location and the first proximity preference relates to a maximum distance within which the second user device must be located, and the maximum distance relates to a two or three-dimensional virtual environment;
receive second affinity information associated with the second user, wherein the second affinity information comprises the required affinity;
upon determining that the second affinity information satisfies the first affinity preference based on the second affinity information comprising the required affinity and the additional required affinity, cause an affinity notification to be provided to the first user via the affinity indicator to thereby cause the affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and
display, via the display, a connection notification relating to the second user; and
upon determining that the actuator has been actuated by the first user, that the aggregate affinity score has been met or exceeded and that the second user information has satisfied the first proximity preference:
transmit, to the digital badge via the first user device, a connection notification including connection information comprising one or more of the second contact information, the second affinity information and the second location information associated with the second user of the second proximity affinity apparatus.
23 (Cancelled)
24 (Cancelled)
25    (Currently Amended)
A method according to claim 1, wherein the notification comprises one or more of an instruction, an event, a file, contact information, affinity information and location information.
28    (Currently Amended)
A proximity affinity apparatus according to claim 19, wherein the affinity notification comprises an intensity.





Allowable Subject Matter
4.	Claims 1-3, 6-8, 13, 16-19, 25 and 27-29 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-3, 6-8, 13, 16-19, 25 and 27-29 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 1 and 19:
Burrell, et al (US PG Publication 2013/0090130), hereafter Burrell, teaches a system and method for matching using location information.
Hodge (US Patent No. 10,019,769) teaches a system and method for location fencing within a controlled environment.  
However, Burrell and Hodge, whether taken alone or combination, do not teach or suggest the following novel features:
A method as claimed in claim 1, comprising:
upon determining that the second user information satisfies the first proximity preference, based on the second location, transmitting a first proximity notification to a digital badge in communication with the first user device to thereby cause a proximity indicator associated with the digital badge to activate, wherein the determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to 
upon determining that the second user information satisfies the first affinity preference, based on the second affinity information comprising the required affinity and the additional required affinity, transmitting a first affinity notification to the digital badge to thereby cause an affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and
based on having made a determination that the aggregate affinity score has been met or exceeded and that the second user information has satisfied the first proximity preference, transmitting, to the digital badge via the first user device, a first connection notification including first connection information comprising one or more of the second contact information, the second affinity information and the second location, in combination with the other recited limitations of the claim

A proximity affinity apparatus as claimed in claim 19, comprising:
a processor adapted to:

receive second affinity information associated with the second user, wherein the second affinity information comprises the required affinity;
upon determining that the second affinity information satisfies the first affinity preference based on the second affinity information comprising the required affinity and the additional required affinity, cause an affinity notification to be provided to the first user via the affinity indicator to thereby cause the affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and
display, via the display, a connection notification relating to the second user; and

transmit, to the digital badge via the first user device, a connection notification including connection information comprising one or more of the second contact information, the second affinity information and the second location information associated with the second user of the second proximity affinity apparatus, in combination with the other recited limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 







/FRANK E DONADO/
Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641